Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 1 of 29 Page ID #543




                  IN THE UNITED STATES DISTRICT COURT

                FOR THE SOUTHERN DISTRICT OF ILLINOIS

                             BENTON DIVISION

                                                              SEP 16 2019
                                                       --p:ERFro:s.7)Tsl-Rf5T^UR^^

    UNITED STATES OF AMERICA


            Plaintiff                     CASE NO. 03-CR-40019-001-JPG


                VS.

                                        HONORABLE JUDGE J. PHIL GILBERT
       ROBERT ROSS BANKS                 UNITED STATES DISTRICT JUDGE


            Defendant




             MOTION FOR RE-SENTENCING AND IMPOSITION OF

             A REDUCED SENTENCE PURSUANT TO SECTION 404

                         OF THE FIRST STEP ACT




   COMES NOW, Robert R. Banks, Defendant, as a Pro Se litigant and
respectfully moves this Honorable Court to make a determination
that he is eligible for resentencing, and set a plenary sentencing
hearing in the near future where this Court can conduct a "complete
review" of the merits as required by the First Step Act.
 Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 2 of 29 Page ID #544



                                JURISDICTION


   The full text of § 404 of the First Step Act provides:

      SEC. 404. APPLICATION OF FAIR SENTENCING ACT.


      (a) DEFINITION OF COVERED OFFENSE. In this section, the
      term covered offense" means a violation of a Federal criminal
      statute, the statutory penalties for which were modified by
      section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law
      111-220; 124 Stat. 2372), that was committed before August 3,
      2010.                                                 ^
      (b) DEFENDANTS PREVIOUSLY SENTENCED. A court that im
      posed a sentence for a covered offense may, on motion of the
      defendant, the Director of the Bureau of Prisons, the attorney
      for the Government, or the court, impose a reduced sentence as
      if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
      Law 111-220; 124 Stat. 2372) were in effect at the time the
      covered offense was committed.

      (c) LIMITATIONS. No court shall entertain a motion made
       under this section to reduce a sentence if the sentence was
       previously imposed or previously reduced in accordance with
       the amendments made by sections 2 or 3 of the Fair Sentencing
       Act of 2010 (Public Law 111-220; 124 Stat. 2372) or if a pre
       vious motion made under this section to reduce the sentence
       was, after the date of enactment of this Act, denied after a
       complete review of the motion on the merits. Nothing in this
       section shall be construed to require a court to reduce any
       sentence pursuant to this section.


  As outlined above, the First Step Act applies to any defendant
where the "statutory penalties" have changed, § 404(a), affecting
the defendant's sentence.




               FACTS AND RELEVANT PROCEDURAL HISTORY


   On March 4, 2003, a federal grand jury sitting in Benton, II,
returned a ONE-COUNT indictment charging Defendant with conspiracy
to distribute cocaine, and cocaine base-"crack cocaine," and mari
huana, in violation of 21 U.S.C. §§ 841(a)(1) and 846.


   On June 8, 2004, a six-count superseding indictment was returned,
 Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 3 of 29 Page ID #545


charging conspiracy to distribute 5 or more grams of a mixture and
substance containing cocaine base-"crack cocaine," in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846 (Count 1); conspiracy
to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841
(b)(1)(C) and 846 (Count 2); conspiracy to distribute marijuana, in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(D) and 846 (Count 3);
distribution of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),
and 841(b)(1)(D) (Count 4); and two counts of distribution of cocaine,
in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Counts 5
and 6).


   On November 2, 2004, a six-count second superseding indictment
was returned.    The second superseding indictment increased the
amount of the crack cocaine conspiracy to 50 grams or more and
"specified" the amount of the marijuana conspiracy to be 50 kilo
grams or more.



   Thereafter, on November 6, 2004, the Government, represented by
Assistant United States Attorney Amanda Robertson ("Robertson"),
filed an Information Pursuant to 21 U.S.C. § 851 to Establish Prior
Conviction ("Information").

   On November 8, 2004, the day of jury selection, the Defendant
entered a [change of plea], and pled guilty to conspiracy to dis
tribute cocaine (Count 2); distribution of marijuana (Count 4); and
distribution of cocaine (Counts 5 and 6). There was NO CONDITIONAL
PLEA to Conspiracy to distribute 50 grams or more of crack cocaine
(Count 1)5 or conspiracy to distribute 50 kilograms or more of mari
juana (Count 3). There is NO PLEA AGREEMENT in this case. (See Ex
hibit A, Sentencing Hearing Transcript, p. 179, lines 24-25; and
p. 180, lines 1-20, enclosed).


   On July 27, 2005, this Court sentenced Defendant to [the statutory
maximum] 360 months* imprisonment using 21 U.S.C. § 851, to enhance
the statutory maximum of 21 U.S.C. § 841(b)(1)(C), from 20 years to
30 years.
 Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 4 of 29 Page ID #546



            DEFENDANT'S REPLY TO FEDERAL PUBLIC DEFENDER'S
         DETERMINATION OF DEFENDANT'S XNELIGIBILITY FOR RELIEF


   On or about February 14, 2019, the Federal Public Defender's
Office, Southern District of Illinois, sent a letter to Defendant,
informing him that their office has been authorized to review cases
to determine if a defendant is eligible for relief pursuant to the
First Step Act of 2018.     It was the Public Defender's determination
that the Defendant was not eligible, because the retroactive part
of this new law only applies to crack cocaine cases (See Exhibit B,
enclosed).


   On or about April 12, 2019, the Public Defender's Office sent a
second letter to the Defendant, reiterating that, "the retroactive
part of the First Step Act of 2018 only applies to crack cocaine
counts of conviction." In regards to any MOTION the Defendant
would file. Assistant Federal Defender Judith A. Kuenneke further
stated: "The Court will review your MOTION and enter an Order direct
ing our office to enter if necessary. I will file a Motion setting
out my reasoning and you will be able to file a response telling the
Court I am wrong.    The Court will ultimately decide if the First
Step Act applies in your case." (See Exhibit C, enclosed).

   On or about May 27, 2019, the Assistant Federal Defender Judith
A. Kuenneke sent a third letter to the Defendant explaining: "Only
Count 1 was a crack cocaine count and this was dismissed.... I
understand that crack cocaine amounts were counted in the relevant
conduct determination.     However, because you did not plead to a
count of conviction for crack cocaine, the First Step Act does not
apply in your case." (See Exhibit D, enclosed).

   In reference to Count 1- the crack cocaine count -being dismissed;
On July 27, 2005, the day of sentencing. Count 1 had NOT BEEN DIS
MISSED, and the crack cocaine from that count, was used in the sen
tencing calculation to determine the Defendant's base level offense
of 38.    In fact. Counts 1 and 3 were not dismissed until nearly 2
years later, on May 17, 2007. (See Exhibit E, Amended Judgment,
enclosed).
 Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 5 of 29 Page ID #547



   In reference to relevant conduct, the Judge stated at sentencing:
"So the Court's going to adopt the Presentence Investigation Report
as the findings of this Court with the exception of the relevant
conduct, and the Court's going to find that there was a base level
offense of 38." (See Exhibit A, Sentencing Hearing Transcript, p.
171, lines 12-15, enclosed).    The base level offense of 38 was
established by the "...more than 1.5 kilograms of cocaine base in
the form of crack cocaine that establishes a base level offense of

38." (See Exhibit A, Sentencing Hearing Transcript, p. 170, lines
24-25; and p. 171, line 1, enclosed).

   Although not specified in the indictment, the Presentence Inves
tigation Report identifies "specific" drug amounts for Counts 4, 5
and 6.   2 pounds or 869.9 grams of marihuana (Count 4); 6.9 grams
of powder cocaine (Count 5); and 27.9 grams of powder cocaine
(Count 6). (See Exhibit F, Presentence Investigation Report, p.6,
paragraphs 20, 23 and 24, enclosed).

   With relevant conduct excluded; Counts 1 and 3 dismissed; and
Counts 4, 5 and 6 having specific drug amounts; Count 2 is the only
count in which the crack cocaine can be applied.          The Defendant did
plead to Count 2, conspiracy to distribute cocaine, in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 846, which makes Count 2
a "covered offense" under § 404(a) of the First Step Act, because
of the crack cocaine he was sentenced for, under that charge.


   However, even if, in some form or fashion, the crack cocaine is
still considered to be relevant conduct; the Defendant was sentenced
at the 100-1 ratio, and asks this Court to re-sentence him at the
18-1 ratio, as required by law.



         SECTION 404 CREATES A NEW, FREESTANDING STATUTORY
          REMEDY FOR COURTS TO IMPOSE A REDUCED SENTENCE.



   The plain text of § 404 establishes a freestanding remedy for
defendants who are eligible for relief under its terms. The plain
 Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 6 of 29 Page ID #548



text refers to a "motion made under this section," and refers to no
extraneous statute.     Courts are not free to add words to a statute

that Congress did not include in the statute it enacted. See U.S.
Const, art'. I, § 1 (assigning "[a]ll legislative Powers" to Congress)
The purpose of § 404 is to allow courts to impose reduced sentences
for defendants sentenced when the pre-Fair Sentencing Act statutory
penalties were in effect.      Congress did not subject § 404 motions
to procedures under other statutes that serve different purposes.
Instead, Congress deliberately enacted a freestanding remedy.



      SECTION 404 AUTHORIZES COURTS TO CONDUCT A RESENTENCING
    HEARING AT WHICH THE DEFENDANT IS PRESENT, ABSENT WAIVER.


   The plain text of § 404 gives the court authority to conduct a
resentencing hearing in the defendant's presence. First, § 404
gives the court discretion to impose a reduced sentence of any length
consistent with sections 2 and 3 of the Fair Sentencing Act, without
limitation on what the court may consider. See § 404(b). And it
gives the court discretion to deny a motion even though the defend
ant is eligible for imposition of a reduced sentence so long as the
court denies the motion "after a complete review... on the merits."
See § 404(c).    A complete review on the merits requires an opportu
nity for the defendant to be present and to allocute. Without a
full hearing, this Court simply cannot conduct "a complete review...
on the merits" as required under § 404(c).



                  THE COURT MUST APPLY CURRENT LAW
              WHEN MAKING ITS SENTENCING DETERMINATION.


   Absent an ex post facto violation, a court must apply the current
guidelines at resentencing, see United States v. Tidwell, 827 F.3d
761, 764 (8th Cir. 2016), must apply other law as it stands at the
time of resentencing, see Rrieger v. United States, 842 F.3d 490,
505-06 (7th Cir. 2016) (Burrage applies on resentencing); Ferrara v.
United States, 372 F. Supp. 2d 108, 113 (D. Mass. 2005) (Booker
applies upon resentencing after vacatur of mandatory guideline sen-
 Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 7 of 29 Page ID #549



tence on non-Booker grounds), and must resentence a defendant in
light of factual circumstances as they stand at resentencing. See
United States v. Tichio, 1999 WL 47325, at *3 (S.D. N.Y. Feb. 1,
1999) (collecting■cases). When a court resentences a defendant, the
the court makes a new sentencing determination on a "clean slate."
United States v. Barnes, 948 F.2d 325, 329 (7th Cir. 1991); United
States V. Atkinson, 979 F.2d 1219, 1223 (7th Cir. 1992).           The court
cannot ignore decisions from the U.S. Supreme Court including Alleyne
(2013), Booker (2005), Apprendi (2000), and Johnson (2015), as well
as similar Ninth Circuit opinions.



                                CONCLUSION



   The 2010 Fair Sentencing Act was intended to correct the terrible
problems with the crack cocaine sentencing scheme. In 2014, the
Sentencing Commission enacted a retroactive amendment reducing the
base offense level of all drug offenses by two levels. This too,
was intended to correct past unjust sentences.         The Defendant has
not been eligible for any of these remedial measures. Finally,
Congress has passed legislation that affects the "statutory penalties"
for the Defendant's offenses and gives this Court the discretion to
remedy a sentence that would not be imposed today.

   The Defendant, Robert R. Banks, is now 67 years old. He was sen
tenced more than 16 years ago, under a sentencing scheme that we
now recognize was too harsh. He has developed and maintained a
healthy and constructive relationship and rapport with his fellow
inmates, correctional officers, counselors, case managers and staff,
continuously and throughout his entire imprisonment.          This is evi
denced by his not having received a single incident report or dis
ciplinary citation during this entire period.

   Congress, pursuant to § 404 of the First Step Act, has now granted
the Court broad discretion to order re-sentencing and to reduce
sentences imposed under the excessively harsh penalty structure
which existed at the time of the Defendant's sentencing.           At the
 Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 8 of 29 Page ID #550



very least, the drug disparity in the Defendant's sentence should
be corrected from the 100-1 ratio, to the 18-1 ratioy as required
by law. The Defendant is deserving of such a reduction, and he
respectfully asks that this Court schedule a re-sentencing hearing
at the next reasonably available date and reduce his cocaine-base
sentence.




                         DATED this 12th day of September, 2019



                         Respectfully submitted,



                         ROBERT R. BANKS      PRO SE
 Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 9 of 29 Page ID #551




                         CERTIFICATE OF SERVICE




   I, the undersigned, do hereby certify that I have served a copy
of this foregoing instrument upon the Clerk of this Court, via U.S.
MAIL, properly addressed, first-class postage prepaid affixed there
to, by placing into the internal mailing system as made available
to inmates for legal mail, at the Federal Correctional Institution
in Oakdale, Louisiana.     The undersigned further requests that a
copy of this [his] MOTION be forwarded to all interested parties
via the CM/ECF SYSTEM, as he is detained, indigent, and has no
other means.




                            DATED this 12th day of September, 2019




                                       Respectfully submitted,



                                       ROBERT R. BANKS        PRO SE
                                       REG. NO. 05834-025
                                       FEDERAL CORRECTIONAL INSTITUTION
                                       OAKDALE   E-1
                                       P.O. BOX 5000
                                       OAKDALE,' LA 71463-5000
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 10 of 29 Page ID #552




                                             BIT
                                    ▲
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 11 of 29 Page ID #553
                                EXHIBIT    A

      1                   IN THE UNITED STATES DISTRICT COURT


      2                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

      3
          UNITED STATES OF AMERICA,
      4
                     Plaintiff,
      5
                                                                 %>

          vs                                   No. 03-CR-4001S
      6
          ROBERT R. BANKS,
      7
                      Defendant
                                                                         %
      8


      9                           REPORT OF PROCEEDINGS


     10                             Sentencing Hearing

     11


     12               BE IT REMEMBERED AND CERTIFIED that heretofore on


     13   July 27, 2005, the same being one of the regular judicial

     14   days in and for the United States District Court for the

     15   Southern District of Illinois, Honorable J. Phil Gilbert

     16   presiding, the following proceedings were had in open court

     17   in Benton, Illinois, to-wit:

     18


     19                                APPEARANCES


     20   Ms. Amanda Robertson
          Asst. U.S. Attorney                             For the Plaintiff
     21
          Mr. Alok Kale
    22    Appointed Counsel                               For the Defendant


    23
                                      JANE McCORKLE
    24                          Official Court Reporter
                                  U.S. District Court
    25                             301 W. Main Street
                                  Benton, Illinois 62812
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 12 of 29 Page ID #554



       1   1.5 kilograms.    And that's just on her testimony.

       2              Then you take the testimony of Tresa Caudle who

     • 3   testified that she cleaned at the defendant's house 10

       4   months, and she began seeing large amounts of drugs and made

       5   trips to Chicago with the defendant.        Even helped carry the

       6   money.   They made two trips a week for nine months, which is

       7   28 weeks at 56 trips, and even if some of the trips were to

       8   see his children, even giving the defendant the benefit of

       9   the doubt, which is kind of contrary a little bit to what

     10    Ms. Caudle testified about, half the trips are considered for

     11    relevant conduct, 28 trips.

     12               And even not considering the powder cocaine, just

     13    considering the three ounces of crack cocaine per trip, and

     14    just listing the crack cocaine, and she said three to four

     15    ounces, we're talking 2.3 kilogram of cocaine based just on

     16    Tresa Caudle's testimony.      And that's not overlapping.

     17    That's not double counting anything with Kim Busing.

     18               You Icnow, then you have, you know, agent Walker's

     19    testimony regarding the marijuana, even not considering the-

     20    marijuana, and Zelman Johnson's testimony about coming back

     21    into powder and converting it.      No matter how many ways you

     22    try to slice this pie, you're looking at testimony, credible

     23    testimony that this Court has received in which there's been

     24    more than 30,000 kilograms of marijuana equivalent and more^

     25    than 1,5 kilograms of cocaine base in the form of crack ,




                                                                           170
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 13 of 29 Page ID #555



      1   cocaine that establishes a base level offense of 38.<

      2               Now, the defense counsel makes an argument that

      3   during the searches, they didn't find large amounts of drugs

      4   in the defendant's residence.       What this tells this Court is
      5   this defendant was a hell of a good businessman.          It might

      6   have been an illegal business, but you don't make money by

      7   keeping inventory.     You make money by moving inventory.            And
      8   this defendant obviously was an expert at moving inventory.
      9   And he wouldn't keep it long.       So that's why there wasn't any

     10   big amounts of drugs found in his residence during these
     11   searches.

     12               So the Court's going to adopt the Presentence

     13   Investigation Report as the findings of this Court wftfe^the-i
     14 ^exception of the relevant conductv and the Court's going to,
     15   find that there was a base level offense of 38.. Will be
     16   overruling, on paragraph 39, overruling the defendant's
     17   objection, and granting the government's objection, a
     18 two-point enhancement under the weapon, another two-point
     19   enhancement under the adjustment for role in the offense,

     20   rendering an adjusted level of 42.        Three points off for
     21 acceptance of responsibility, rendering a total Offense Level
     22   of 39, Criminal History Category of III, an imprisonment
     23   range on Counts 2, 5, and 6 of 324 to 360 months, 405 under
     24   the guidelines, but because of the effective range of 360
     25   months, and Count 4, it's 120 months.




                                                                            171
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 14 of 29 Page ID #556



   1   for you.    If you cannot afford a transcript of the record,

   2   one will be prepared for you at the govermnent's expense.

   3   And if you.so request, the clerk of court will notice an

   4   appeal for you at this time.        Do you understand you have

   5   those rights?

   6               THE DEFENDANT:      Yes, Your Honor.    I would like

   7   to — may I make -- I would like to ask my attorney to handle

   8   an appeal for me.

  •9               THE COURT:    The clerk will make a note that you

  10   wish to appeal.     And, Mr. Kale, why don't you follow it up

  11   with a written notice of appeal within ten days after entry

  12   of judgment.

  13              MR. KALE:     Yes.


  14              THE DEFENDANT:       And because of my disability, I

  15   would like to be sent back to the Federal Medical Center,

  16   Lexington, where I had my surgery done if it's --

  17              THE COURT:     I imagine BOP-will probably send you

  18   back there, but Probation will let the Bureau of Prisons know

 19    that's where you wish to be transferred back to.          Anything

 20    else?

 21               MR. KALE:     Nothing else.

 22               THE COURT:     Anything else?

 23               MS. ROBERTSON:       Nothing else.

 24               THE COURT:' Yes, there is.       We have Counts 1 and 3#

 25    that need to be dismissed'.      Is there a motion?




                                                                        179
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 15 of 29 Page ID #557




      1               MS. ROBERTSON;     Your Honor, that dismissal was not^

      2   pursuant to the r- there was no agreement in this case., I
      3   have to speak to the powers that be.        This defendant just
      4   came in on the day of the selection of the jury and chose to

      5 plead to those counts. There was no agreement regarding the
      6   other counts/.

      7               THE COURT:    Okay.    So this case isn't over with.

      8   It will not close until those —

      9               MS. ROBERTSON: "That's right.       I will check

     10   tomorrow, but I have no authority to do anything, and that
     11   wasn't part of the plea.

     12               THE COURT:    I wish I had known that before now

     13   because if it wasn't, if you're not going to dismiss them,
     14   we've got to do a trial on those two counts.
     15               MS. ROBERTSON: And, again. Your Honor, my guess is
     16   that we will be tendering a motion to dismiss.
     17               the COURT:    I hope it's a good educated guess.
     18               MS. RpBERTSON: Because the sentence will be the

     19   same.


     20               THE COURT:    Right,
     21               MS. ROBERTSON: But you understand the makeup of my
     22   office.   It's not my decision.

     23               THE COURT:    I thought you were the boss.

     24               MS. ROBERTSON:    Not yet.

     25               THE COURT:    I'm going to be gone.     I can't sign




                                                                            180
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 16 of 29 Page ID #558
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 17 of 29 Page ID #559
                                         EXHIBIT       B




                               FEDERAL PUBLIC DEFENDER
                                   SOUTHERN DISTRICT OF ILLINOIS

                                                                            401 WEST MAIN STREET
    STEPHEN R. WELBY
                                                                           BENTON,ILLINOIS 62812
   FEDERAL PUBLIC DEFENDER

         TELEPHONE
         (618)435-2552
       FAX;(618)435-2447

                                        February 14,2019


Mr. Robert R. Banks
Reg. No.05834-025
PCI Oakdale I
P. O. Box 5000
Oakdale, LA 71463

       Re:       United States v. Robert R. Banks
                 Case No. 03-cr-40019-JPG


Dear Mr. Banks:

       Our office has been authorized to review cases to determine if a defendant is eligible for

relief pursuant to First Step Act of 2018. Unfortunately,the retroactive part ofthis new law only
applies to crack cocaine cases. There are no changes to cases involving cocaine or marihauna, so
your original sentence cannot be reduced under the retroactive portion ofthe Act.
       However,the First Step Act of2018 does offer several new programs that could result in

additional time off your sentence. Successful completion ofthese new programs could earn you
up to 10 or 15 days off your sentence for every 30 days of programming you complete, or
additional halfway house time. Additionally, you can now earn up to 54 days of good time credit

a year instead ofthe standard 47 days previously allowed by BOP. These are just a few ofthe
new changes required by the First Step Act. Your Unit Manager or Counselor should be able to
provide you with additional information.
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 18 of 29 Page ID #560




Mr. Robert R. Banks
February 14,2019
Page Two

       I am sorry that I cannot assist you further in this matter, but I hope this information is

helpful.

                                                      Sincerely,



                                                      JUDITH A. KUBNNEKE
                                                      Assistant Federal Defender
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 19 of 29 Page ID #561
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 20 of 29 Page ID #562
                                           EXHIBIT     C




                               FEDERAL PUBLIC DEFENDER
                                   SOUTHERN DISTRICT OF ILLINOIS
                                                                           401 WEST MAIN STREET
    STEPHEN R,WELBY                                                        BENTON,ILLINOIS 62812
   FEDERAL PUBLIC DEFENDER

         TELEPHONE
         (618)435-2552
       FAX:(618)435-2447

                                           April 12,2019


Mr. Robert R. Banks
Reg. No. 05834-025
FCI Oakdale I
P. O. Box 5000
Oakdale, LA 71463

       Re:       United States v. Robert R. Banks
                 Case No. 03-cr-40019-JPG

Dear Mr. Banks:

       I have received your letters and I understand your frustration. However, the retroactive
part ofthe First Step Act of2018 only applies to crack cocaine counts ofc()nviction. There are no
changes to cases involving cocaine or marihuana, so your original sentence cannot be reduced
imder the retroactive portion ofthe Act.

       Your Pro Se Motion is on file with the Court. The Court will review your motion and enter
an Order directing our office to enter if necessary. I will file a motion setting out my reasoning
and you will be able to file a response telling the Court I am wrong. The Court will ultimately
decide if the First Step Act applies in your case.

       I am sorry I do not have better news for you, but I hope this information is helpful.
                                                     Sincerely


                                                     JUDITH A. KUENNEKE
                                                     Assistant Federal Defender
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 21 of 29 Page ID #563
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 22 of 29 Page ID #564
                                          EXHIBIT      D




                               FEDERAL PUBLIC DEFENDER
                                   SOUTHERN DISTRICT OF ILLINOIS

                                                                            401 WEST MAIN STREET
    STEPHEN R. WELBY
                                                                            BENTON,ILLINOIS 62812
    FEDERAL PUBLIC DEFENDER

          TELEPHONE
         (618)435-2552
       FAX:(618)435-2447

                                          May 27,2019


Mr. Robert R. Banks
Reg. No. 05834-025
FCI Oakdale I
P. O. Box 5000
Oakdale, LA 71463

        Re:      United States v. Robert R. Banks
                 Case No. 03-cr-40019-JPG

Dear Mr. Banks:

       I am sorry that you did not understand the explanation in my previous letter. I will try to
make your issue clearer. The retroactive part ofthe First Step Act of2018 only applies to crack
cocaine counts of conviction. Only Count I was a crack cocaine coimt and this was dismissed.
(I am enclosing a copy of the Second Superseding Indictment and the Amended Judgement).

        You pleaded guilty to Counts 2(conspiracy to distribute cocaine), 3(conspiracy to
distribute marihuana),4(distribution of marihuana) and 5 (distribution ofcocaine). (I am
enclosing a copy ofthe minutes of your plea hearing). I understand that crack cocaine amounts
were counted in the relevant conduct determination. However, because you did not plead to a
count of conviction for crack cocaine,the First Step Act does not apply in your case.

        I hope this information helps you in your understanding ofthe First Step Act. I rechecked
the docket sheet in your case. The Court has not entered an order for our office to appear on your
behalf, so I cannot file any motion in this matter. You may file a motion pro se with the Court if
you choose to do so.

                                                     Sincerely,


                                                     JUDITH A. KUENNEKE
                                                     Assistant Federal Defender



end:
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 23 of 29 Page ID #565




                EXHIBIT

                                    E
         Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19
                                         EXHIBIT    E       Page 24 of 29 Page ID #566

<«^A0245c (R<Qs©ft)4iQ3^rji,^^Q,ia-JRGnaiEte«:ument 129 Filed 05/17/07 Page 1 o(NBTEPQgfifyl©a*^&h Asterisks o)
               Sheet I

                                            United States District Court
                           SOUTHERN                                    District of                                     ILLINOIS

          UNITED STATES OF AMERICA                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                V.
                         ROBERT R. BANKS                                          Case Number: 4;03CR40019-001-JPG
                                                                                  USM Number: 05834-025
Date of Original Judgment: 7/27/2005                                              Melissa Day, FPD
(Or Date of Last Amended Judgment)                                                Defendant's Attorney

Reason for Amendment:
n Correction orSentence on Remand(18 U.S.C. 3742(fXI)and (2))                     OfModification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
r) Reduction ofSentence for Changed Circumstances(Fed. R. Grim.                   Q Modiftcatlon of Imposed Term of Imprisonment for Extraordinaty and
   P. 35(b))                                                                         Compelling Reasons (18 U.S.C. § 3582(c)(1))
ri Correction ofSentence by Sentencing Court(Fed. R. Crim. P. 35(a))              r~i Modification of Imposed Term oflmprisonment for Retroactive Amcndment(s)
                                                                                     to the Sentencing Guidelines (18 U.S.C. § 3582(0^2))
□ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                  n Direct Motion to District Court Pursuant Q 28 U.S.C. § 2255 or
                                                                                     □ 18 U.S.C. §3559(0X7)
                                                                                  Q Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
5^ pleaded guilty to count(s)           2.4,5 & 6 of the 2nd Superseding Indictment
□ pleaded nolo contendere to count(s)                                                                                        filed
    which was accepted by the court.
□ was found guilty on count(s)
                                                                                                                             M4y 17 aw?
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                     Nature of Offense                                                             Offense Endefl            ®     Count

                                                                                                                    Siiili

 21 U.S.C. 841(a)(1)                  Distribution of Marihuana                                                     2/1/2001                       4ss

                                                                                                   11                                                    Hlil

        The defendant is senteni:ed as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
     Count(s) Iss and 3ss                                      □ is j^are dismissed on the motion of the United States.
           It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                  5/11/2007
                                                                                  Date of 1:




                                                                                  J. Phl/Ajllbert                               District Judge
                                                                                       e ofJudge                                Title of Judge

                                                                                                              /7,
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 25 of 29 Page ID #567




                    mWSWi
                                          <r.w   w
     Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 26 of 29 Page ID #568
                                                  EXHIBIT      F




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRJCT OF ILLINOIS

 f rHfYnr»»-»r% o*** •
 uni i iLU 51.A j lio ur A;vijc.ki\_.-v               )
                                                      ) PRESE.NTENCE INVESTIGATION REPORT
                  VS.                                 )
                                                      ) Docket No.0754 4:03CR40019-001 (JPG)
Robert R. Banks                                       )


Prepared For:               Honorable J. Phil Gilben
                            U.S. District Judge

Prepared By:                Caleb Rath
                            U.S. Probation Officer
                           Benton, Illinois
                           (618)439-4828

.Assistant U.S. Attorney                                   Defense Counsel
Amanda A. Robertson                                         Alok A. Kale
402 West Main, Suite 2A                                     1221 Locust Street, Suite 504
Benton,Illinois 62812                                      St. Louis, Missouri 63103
(618)439-3808                                              (314)621-1765

Sentence Date:              February 10,2005

                            Second Superseding Indictment

Offense: Count 2:           Conspiracy to Distribute Cocaine .
                            21 U.S.C. §§ 841(a)(1), 846, and 851, 10 to 30 years/S2,000,000(Class B
                            felony)
               Count 4:     Distribution of Marihuana
                            21 U.S.C. §§ 841(a)(1) and 851, NMT 10 years/S500,000(Class C felony)
               Count 5:     Distribution of Cocaine
                            21 U.S.C. §§ 841(a)(1) and 851, NMT 30 years/S2,000,000(Class B felony)
               Count 6:     Distribution of Cocaine
                            21 U.S.C. §§ 841(a)(1) and 851, NT/IT 30 years/S2,000,000(Class B felony)

Release Status:             Detained since aiTest on Febraai-v 22. 2003


Detainers:                  None


Codefendants:               N'on«



Dnte RcDoi't Discio.vcd: Jamjarv 7. 2005                                    Date Report Revised: May 5. 2005
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 27 of 29 Page ID #569




       Banks is very paranoid and has several guns strategically placed throughout the house at 1200 West
       Carter in case he ever needed to use one. Kelley also stated Banks has told her he gets his drugs
       from the Mexicans in Chicago, Illinois.

18;    On February I, 2000, A CS met with Robert Banks at his residence at 1200 West Carter Street m
       Carbondale,Illinois. The CS told case agents that he/she saw some powder cocaine(approximately
       one-eighth ounce) on a plate in the front room and approximately five, $20 quantity rocks ofcrack
       cocaine In the bathroom.

19.    A CS provided a statement on February 1. 2001. The CS stated that he/she had purchased
       approximately two pounds ofmarihuana from Banks once a week for the prior three years(2 pounds
       X 52 weeks = 104 pounds x 3 years = 312 pounds or 141.8 kilograms of marihuana).
20.    On February 1,2001,a CS purchased approximately 2 pounds or 869.9 grams of marihuana from
       the defendant at his residence located at 1200 West Carter Street in Carbondale, Illinois using S200
       in OAF as partial payment(Count 4). After the-controlled buy, agents executed a search warrant
       at his residence. The defendant attempted to flee the residence as agents approached to serve the
       warrant. Case agents seized approximately 358.2 grams of marihuana, approximately 1.4 grams
       of crack cocaine, a small amount of LSD, dmg scales, paraphernalia, and $6,660 m USC (case
       number 01-CF-53).$190 ofthe $6,660 was identified as OAF. Banks signed a permission to se^ch
       his residence located at 151 Pyramid Lane in rural Marion, Illinois, and $707 USC was recovered
       during the search.

21.    DennettTumquist provided a statement on February 21,2001. Tumquist reported that RobertBanks
       rented a home from her in Carbondale, Illinois. In 1998, Banks had a girlfriend named Tressa
       Caudle who sold crack cocaine for Banks. Tressa always had two ounces ofcrack cocaine on her
       at all times. Tumquist advised that Tressa sold crack cocaine for Robert Banks on a daily basis until
       she was arrested. In July of 2000, she began purchasing crack cocaine from Robert Banks at his
       residence at 1200 West Carter Street in Carbondale. Tumquist would purchase one-eighth ounce
       quantities every week from the period beginning in July of 2000 and ending in August of 2000.
       Tumquist remembered seeing ten ounce quantities ofcrack cocaine cooking on the stove on three
       occasions (850.5 grams of crack cocaine). Tumquist also saw a .9 millimeter handgun at Banks'
       residence.


22.     On July 21, 2001, the defendant called the Carbondale Police Department and reported that his
        residence had been broken into. According to the defendant,the only thing taken during the burglary
        was his nephew's Smith & Wesson handgun and ammunition.

 23.    On Febmary 17, 2003, a CS purchased approximately 6.9 grams of powder cocaine from Robert
        Banks using $500 OAF(Count5). The transaction occurred at the Executive Inn located in Manon,
        Illinois. The transaction was recorded, pursuant to federally-authorized overhear.

 24.    On Febmary 22, 2003, the defendant sold approximately 27.9 grams of powder cocaine to a CS
        working for law enforcement (Count 6), During the controlled buy the CS paid the defendant
        $1,500 in OAF. The controlled buy occurred in the Carterville, Illinois at the residence of Paula
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 28 of 29 Page ID #570
Case 4:03-cr-40019-JPG Document 168 Filed 09/16/19 Page 29 of 29 Page ID #571
